Luke, J.
The above ruling was made in answer to a question certified by this court to the Supreme Court. The question showed that the accused was tried and convicted in the recorder’s court of the City of Atlanta for violation of a certain ordinance of the city; that on the trial undisputed evidence showed that the alleged offense was committed “ on West Peachtree street at the intersection of Simpson street.” This was the only evidence as to where the alleged offense was. committed. The accused made no point, until after he had been adjudged guilty by the recorder, that the venue had not been proved; and he raised the question specifically for the first time in his petition for certiorari. The certiorari was sanctioned, but on the hearing thereof it was overruled by the judge of the superior court.
The answer of the Supreme Court being that the venue of the alleged offense was not proved, the judgment of the judge of the superior court, overruling the certiorari, must be reversed.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.